Citation Nr: 0321181	
Decision Date: 08/25/03    Archive Date: 09/02/03

DOCKET NO.  00-25 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for hepatitis B and C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel




INTRODUCTION

The veteran served on active duty from October 1971 to June 
1973 and from June 1974 to July 1993.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a February 2000 rating decision by the Manchester, New 
Hampshire RO.


REMAND

In order to comply with VA's duty to notify the veteran of 
the additional evidence and information required from him and 
VA's duty to assist him in obtaining evidence and information 
in support of his claim, the Board undertook additional 
development pursuant to authority granted by 38 C.F.R. § 
19.9(a)(2) (2002).  In January 2003, the Board sent a letter 
to the veteran requesting him to provide pertinent medical 
records or provide the information and authorization 
necessary for the Board to obtain such records.  The Board 
informed the veteran that he would be afforded a period of 30 
days in which to respond.  In a statement received by the 
Board in February 2003, the veteran indicated that he was not 
being treated for hepatitis.  Thereafter, the veteran 
underwent a VA examination in June 2003.

Under 38 C.F.R. § 19.9(a)(2) (2002), the Board was authorized 
to obtain additional evidence, clarify evidence, correct a 
procedural defect and undertake additional action essential 
for a proper appellate decision.  This section also 
authorized the Board to render a decision not less than 30 
days after notifying the appellant of the additional 
development by the Board.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that the provisions of 38 C.F.R. 
§ 19.9(a)(2) authorizing the Board to render a determination 
not less than 30 days after providing notice required under 
38 U.S.C.A. § 5103(a) are invalid because they conflict with 
the provisions of 38 U.S.C.A. § 5103(b), which provide that a 
claimant must submit requested evidence and information 
within one year of the date of the letter notifying the 
claimant of the required evidence and information.  Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).    

The Federal Circuit also held that the provisions of 
38 C.F.R. § 19.9(a)(2) are invalid because, in combination 
with 38 C.F.R. § 20.1304 (2002), they allow the Board to 
consider additional evidence without having remanded the 
matter to the RO for initial consideration of the evidence 
developed by the Board and without having obtained a waiver 
from the claimant of such RO consideration.  Id.  

Furthermore, as noted above, the veteran underwent a VA 
examination in June 2003 in order to obtain a medical opinion 
with respect to each currently present form of hepatitis as 
to whether it is at least as likely as not that the 
disability originated in service or is otherwise 
etiologically related to any incident of service other than 
intravenous drug use.  The June 2003 VA examiner expressed 
the opinion that the veteran "could have contracted both or 
either (hepatitis B and C) that he was using IV drugs and 
also with his tatoo."  This opinion is not responsive to the 
Board's question and is not adequate for adjudication 
purposes.

In light of these circumstances, the case is REMANDED to the 
RO for the following: 

1.  The RO should send the veteran a 
letter providing the notice required 
under 38 U.S.C.A. § 5103(a).  It should 
inform the veteran that any information 
and evidence requested in the letter must 
be received by the RO within one year of 
the date of the RO's letter and that if 
the case is returned to the Board, the 
Board will not be able to readjudicate 
his claim before the expiration of the 
one-year period unless he waives the one-
year response period.  

2.  The RO should then undertake any 
other development it determines is 
required to comply with 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2002) and 
38 C.F.R. §§ 3.159, 3.326 (2002), to 
include obtaining the VA medical opinion 
ordered below.

3.  The RO should return the claims files 
to the examiner who provided the June 
2003 opinion, or arrange for the claims 
files to be reviewed by another physician 
with appropriate expertise if the former 
examiner is unavailable.  The selected 
physician should provide an opinion with 
respect to each currently present form of 
hepatitis as to whether it is at least as 
likely as not that the disability 
originated in service or is otherwise 
etiologically related to any incident of 
service other than intravenous drug use.

The rationale for each opinion expressed 
must also be provided.  

4.  The RO should then readjudicate the 
veteran's claim for service connection 
for hepatitis B and C based on all 
evidence received since its February 2002 
Supplemental Statement of the Case.  If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
the veteran and his representative should 
be furnished a Supplemental Statement of 
the Case and provided an appropriate 
opportunity to respond.  In accordance 
with proper appellate procedures, the 
case should then be returned to the Board 
for further appellate consideration.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  The veteran need take no action until 
otherwise notified, but he may furnish additional evidence 
and/or argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




